 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    KIM BLANDINO,                                     Case No. 2:18-cv-01318-GMN-NJK
12                       Petitioner,                    ORDER
13           v.
14    JUDGE ELIZABETH GONZALEZ, et al.
15                       Respondents.
16

17          Before the court are petitioner’s amended emergency petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254 (ECF No. 6). The court has reviewed the petition under Rule 4 of

19   the Rules Governing Section 2254 Cases in the United States District Courts. Petitioner is not in

20   custody, and the court lacks jurisdiction. The court dismisses the action.

21          Petitioner alleges that Judge Gonzalez has sentenced petitioner to life without any

22   possibility of parole. ECF No. 6, at 2. This is hyperbole. Judge Gonzalez, of the Eighth Judicial

23   District Court of the State of Nevada, has entered a vexatious-litigant order against petitioner. No

24   judgment of conviction exists, and petitioner is not in “custody” within the meaning of that term

25   in the habeas corpus statutes. This court lacks jurisdiction under either 28 U.S.C. § 2241 or 28

26   U.S.C. § 2254 to consider petitioner’s petition.

27          The court also cannot construe the petition to be something else, because the court still

28   would lack jurisdiction. The state courts have their own procedures for managing vexatious
                                                        1
 1   litigants, and petitioner needs to follow those procedures. No provision of federal constitutional

 2   or statutory law exists that would give this court jurisdiction to issue orders to a state court about

 3   how to manage their vexatious litigants. See Demos v. United States Dist. Court for Eastern Dist.

 4   of Washington, 925 F.2d 1160, 1161-62 (9th Cir. 1991).

 5          For the same reasons, the court also denies petitioner’s emergency motion to stay state

 6   court proceedings (ECF No. 2).

 7          To the extent that a certificate of appealability is necessary, reasonable jurists would not

 8   find the court’s conclusions to be debatable or wrong, and the court will not issue a certificate of

 9   appealability.

10          IT THEREFORE IS ORDERED that petitioner’s emergency motion to stay state court

11   proceedings (ECF No. 2) is DENIED.

12          IT FURTHER IS ORDERED that this action is DISMISSED for lack of jurisdiction. The

13   clerk of the court shall enter judgment accordingly and close this action.

14          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

15          DATED: November 16, 2018
16                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
17                                                                  Chief United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                         2
